Exhibit 10.30

COOPER-STANDARD AUTOMOTIVE INC.

CHANGE OF CONTROL SEVERANCE PAY PLAN

As Amended and Restated Effective July 1, 2008



--------------------------------------------------------------------------------

COOPER-STANDARD AUTOMOTIVE INC.

CHANGE OF CONTROL SEVERANCE PAY PLAN

1. General Statement of Purpose. The Board of Directors (the “Board”) of
Cooper-Standard Automotive Inc. (the “Company”) has considered the effect a
change of control of the Company may have on certain executives of the Company.
The executives have made and are expected to continue to make major
contributions to the short-term and long-term profitability, growth and
financial strength of the Company. The Company recognizes that the possibility
of a change of control exists, desires to assure itself of both the present and
fixture continuity of management, desires to establish certain minimum severance
benefits for certain of its executives applicable in a change of control, and
wishes to ensure that its executives are not practically disabled from
discharging their duties in respect of a proposed or actual transaction
involving a change of control.

As a result, the Board believes that the Cooper-Standard Automotive Inc. Change
of Control Severance Pay Plan (the “Plan”) will assist the Company in attracting
and retaining qualified executives.

2. Effective and Termination Dates. The “Effective Date” of the Plan is
January 1, 2007. The Plan is restated as of July 1, 2008. The Plan will
automatically terminate on the later of (i) December 31, 2009 or (ii) the second
anniversary of a Change of Control (the “Termination Date”); provided, however,
that on each December 31, commencing with the year 2007, the Termination Date
will automatically be extended for an additional year unless, not later than 120
calendar days prior to such date, the Company shall have given written notice to
the Executives that the Termination Date is not to be so extended.

3. Definitions. Where the following words and phrases appear in the Plan, they
shall have the respective meanings set forth below, unless their context clearly
indicates otherwise:

(a) “Affiliate” shall mean, with respect to an entity, any entity directly or
indirectly controlling, controlled by, or under common control with such first
entity.

(b) “Base Pay” means, with respect to each Executive, the rate of annual base
salary, as in effect from time to time.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” means that, prior to any termination of employment pursuant to
Section 4(b), the Executive shall have committed:

(i) any act or omission constituting a material breach by the Executive of any
of his significant obligations to or agreements with the Company or its
Affiliate or the continued failure or refusal of the Executive to adequately
perform the duties reasonably required by the Company or its Affiliate which is
materially injurious to the financial condition or business reputation of, or is
otherwise materially injurious to, the Company or its Affiliate, after
notification by the



--------------------------------------------------------------------------------

Board of such breach, failure or refusal and failure of the Executive to correct
such breach, failure or refusal within thirty (30) days of such notification
(other than by reason of the incapacity of the Executive due to physical or
mental illness); or

(ii) the commission by and conviction of the Executive of a felony, or the
perpetration by and criminal conviction of or civil verdict finding the
Executive committed a dishonest act or common law fraud against the Company or
its Affiliate (for the avoidance of doubt, conviction and civil verdict, in each
case, shall mean when no further appeals may be taken by the Executive from such
conviction or civil verdict and such conviction or civil verdict becomes final
and binding upon the Executive with no further right of appeal); or

(iii) any other willful act or omission which is materially injurious to the
financial condition or business reputation of, or is otherwise materially
injurious to, the Company or its Affiliate, and failure of the Executive to
correct such act or omission after notification by the Board of any such act or
omission.

Any notification to be given by the Board in accordance with Section 3(d)(i) or
3(d)(iii) shall specifically identify the breach, failure, refusal, act or
omission to which the notification relates and, in the case of Section 3(d)(i)
or 3(d)(iii) shall describe the injury to the Company or its Affiliate, and such
notification must be given within twelve (12) months of the Board’s becoming
aware, or within twelve (12) months of when the Board should have reasonably
become aware of the breach, failure, refusal, act, or omission identified in the
notification. Notwithstanding Section 20, failure to notify the Executive within
any such twelve (12) month period shall be deemed to be a waiver by the Board of
any such breach, failure, refusal, act or omission by the Executive and any such
breach, failure, refusal, act or omission by the Executive shall not then be
determined to be a breach.

For the avoidance of doubt and for the purpose of determining Cause, the
exercise of business judgment by the Executive shall not be determined to be
Cause, even if such business judgment materially injures the financial condition
or business reputation of, or is otherwise materially injurious to the Company
or any of its Affiliates, unless such business judgment by the Executive was not
made in good faith, or constitutes willful or wanton misconduct, or was an
intentional violation of state or federal law.

(e) “Change of Control” means the occurrence of any of the following events
after the Effective Date (i) the sale or disposition, in one or a series of
related transactions, of all or substantially all of the assets of CSA to any
“person” or “group” (as such terms are defined in Sections 13(d)(3) and 14(d)(2)
of the Securities Exchange Act of 1934 (the “Exchange Act”)) other than
Permitted Holders or (ii) any person or group, other than Permitted Holders, is
or becomes the “beneficial owner” (as defined in Rules 13d-3 and l3d-5 under the
Exchange Act), directly or indirectly, of greater than or equal to 50% of the
total voting power of the voting stock of CSA, including by way of merger,

 

2



--------------------------------------------------------------------------------

consolidation or otherwise, except where one or more of the Sponsors and/or
their respective Affiliates, immediately following such merger, consolidation or
other transaction, continue to have the ability to designate or elect a majority
of the Board of Directors of CSA (or the board of directors of the resulting
entity or its parent company). Notwithstanding that a transaction or series of
transactions does not constitute a Change of Control, with respect to any
Executive it shall be deemed a Change of Control for purposes of the Executive’s
entitlement’s hereunder if clause (i), above, is satisfied in respect of the
business or division in which such Executive is principally engaged. For the
avoidance of doubt, a Change of Control pursuant to the immediately preceding
sentence shall not apply to any Executive whose employment is not primarily with
and for the business or division that is sold.

(f) “Chairman” means the Executive who is identified on Exhibit A as being the
Chairman.

(g) “Chief Executive Officer” means the Executive who is identified on Exhibit A
as being the Chief Executive Officer.

(h) “Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto. Any reference to a specific provision of the Code shall be deemed to
include any successor provision thereto.

(i) “Committee” means the Compensation Committee of the Board.

(j) “Committee Action” means a writing by, or minutes of the actions of, the
Committee, the substance of which, as to an Executive, has been communicated to
such Executive.

(k) “Common Stock” means CSA’s common stock.

(l) “Company” means the Company as hereinbefore defined.

(m) “CSA” means Cooper-Standard Holdings Inc.

(n) “Employee Benefits” means the perquisites, benefits and service credit for
benefits as provided under any and all employee; retirement income and welfare
benefit policies, plans, programs or arrangements in which an Executive is
entitled to participate, including without limitation any savings, pension,
supplemental executive retirement, or other retirement income or welfare
benefit, stock option, performance share, performance unit, stock purchase,
stock appreciation, deferred compensation, incentive compensation, group or
other life, health, medical/hospital or other insurance (whether funded by
actual insurance or self-insured by the Company), disability, salary
continuation, expense reimbursement and other employee benefit policies, plans,
programs or arrangements that may now exist or any policies, plans, programs or
arrangements that may be adopted hereafter by the Company or its Affiliate.

(o) “Employer” means the Company.

 

3



--------------------------------------------------------------------------------

(p) “Executive” means those employees of the Company listed on Exhibit A, as the
same may be amended from time to time by a Committee Action.

(q) “Management Group” means the Executives who are identified on Exhibit A as
being members of such group.

(r) “Nonqualified Supplementary Benefit Plan” means any plan which provides for
the payment of pension benefits which would be payable under the terms of a
tax-qualified defined benefit plan or scheme sponsored by the Company or any of
its Affiliates but for government-imposed limitations on the amount that is
permitted to be paid from such tax qualified plan.

(s) “Operations Group” means the Executives who are identified on Exhibit A as
being members of such group.

(t) “Permitted Holders” means, as of the date of determination, any and all of
(i) an employee benefit plan (or trust forming a part thereof) maintained by
(A) the Company or its Affiliate, or (B) any corporation or other person of
which a majority of its voting power of its voting securities or equity interest
is owned, directly or indirectly, by the Company or its Affiliate, and
(ii) Cypress Merchant Banking Partners II L.P., Cypress Merchant Banking II
C.V., 55th Street Partners II L.P., Cypress Side-By-Side LLC, GS Capital
Partners 2000, L.P., GS Capital Partners 2000 Offshore, L.P., GS Capital
Partners 2000 GmbH & Co. Beteiligungs KG, GS Capital Partners 2000 Employee
Fund, L.P. and Goldman Sachs Direct Investment Fund 2000, L.P. (collectively,
the “Sponsors”) and any of their respective Affiliates.

(u) “Plan” means this Cooper-Standard Automotive Inc. Change of Control
Severance Pay Plan.

(v) “Retirement Plans” means any tax-qualified defined benefit plan or scheme
sponsored by the Company or any of its Affiliates and the Nonqualified
Supplementary Benefit Plan or any successor plans thereto which provide
comparable benefits.

(w) “Severance Compensation” means Severance Pay and other benefits provided by
Section 5(a).

(x) “Severance Pay” means the amounts payable as set forth in Section 5(a).

(y) “Severance Period” means the period of time commencing on the date of the
first occurrence of a Change of Control and continuing until the earlier of
(i) the second anniversary of the occurrence of the Change of Control or
(ii) the Executive’s death.

4. Eligibility; Termination Following a Change of Control.

(a) Subject to the limitations described below, the Plan applies to Executives
who are employed on the date that a Change of Control occurs; provided, however,
that

 

4



--------------------------------------------------------------------------------

in the event of a Change of Control described in the second to last sentence of
Section 3(e), the Plan shall only apply to: (i) Executives who are employed on
the date that the Change of Control occurs with the group whose assets are being
sold as a result of the Change of Control and (ii) Executives who are employed
by the corporate headquarters of the Company on the date that such Change of
Control occurs and in each case (A) whose positions are transferred to the
successor of the group whose assets are being sold, or (B) whose employment is
terminated as a result of the Change of Control.

(b) If an Executive’s employment is terminated by the Employer during the
Severance Period and such termination is without Cause, the Executive will be
entitled to the Severance Compensation described in Section 5.

(c) An Executive may, during the Severance Period, terminate his employment with
the Employer with the right to Severance Compensation described in Section 5
upon the occurrence of one or more of the following events (regardless of
whether any other reason, other than Cause, for such termination exists or has
occurred, including without limitation other employment):

(i) (A) if the Executive is the Chairman, Chief Executive Officer or a member of
the Operations Group, a significant adverse change in the nature or scope of the
authorities, powers, functions, responsibilities or duties attached to the
position with the Employer which the Executive held immediately prior to the
Change in Control, (B) a reduction in the Executive’s Base Pay, or a reduction
in the Executive’s opportunities for incentive compensation pursuant to any
long-term incentive compensation plan or program established by the Company, or
(C) the termination or denial of the Executive’s rights to Employee Benefits or
a reduction in the scope or aggregate value thereof, any of which is not
remedied by the Company within ten (10) calendar days after receipt by the
Company of written notice from the Executive of such change, reduction or
termination, as the case may be;

(ii) if the Executive is the Chairman, Chief Executive Officer or a member of
the Operations Group, the Company requires the Executive to have his principal
location of work changed to any location that is in excess of 50 miles from the
location thereof immediately prior to or after the Change in Control;

(iii) any material breach of its obligations under the Plan by the Company or
any successor thereto which is not remedied by the Company within ten
(10) calendar days after receipt by the Company of written notice from the
Executive of such breach; or

(iv) if the Executive is the Chairman, voluntary termination for any reason or
without reason during the thirty-day period immediately following the date that
is six months after a Change of Control has occurred (for the avoidance of
doubt, this subsection (iv) would not be applicable upon a Change of Control
related to an initial public offering).

 

5



--------------------------------------------------------------------------------

(d) A termination by the Employer pursuant to Subsection (b) of this Section or
by an Executive pursuant to Subsection (c) of this Section will not affect any
rights that the Executive may have pursuant to any agreement, policy, plan,
program or arrangement of the Company providing Employee Benefits (other than as
expressly provided in such agreement, policy, plan, program or arrangements),
which rights shall be governed by the terms thereof.

(e) Notwithstanding the preceding provisions of this Section, an Executive will
not be entitled to Severance Compensation if his employment with the Employer is
terminated during the Severance Period because:

(i) of the Executive’s death; or

(ii) the Executive becomes permanently disabled within the meaning of, and
begins actually to receive disability benefits pursuant to, the long-term
disability plan in effect for, or applicable to, the Executive immediately prior
to the Change of Control.

5. Severance Compensation.

(a) Subject to the provisions of this Plan, if an Executive’s employment is
terminated pursuant to Section 4(b) or if an Executive terminates his employment
pursuant to Section 4(c), the Company will pay to the Executive as Severance Pay
the amounts described, and will continue to provide to the Executive the other
Severance Compensation described, on Exhibit B for the periods described
therein.

(b) Without limiting the rights of an Executive at law or in equity, if the
Company fails to make any payment or provide any benefit required to be made or
provided hereunder on a timely basis, the Company will pay interest on the
amount or value thereof at an annualized rate of interest equal to the so-called
composite “prime rate” as quoted from tune to time during the relevant period in
the Midwest Edition of The Wall Street Journal plus the lesser of 5% or the
maximum rate of interest allowed by law. Such interest will be payable as it
accrues on demand. Any change of such prime rate or maximum rate will be
effective on and as of the date of such change.

(c) Notwithstanding any provision of the Plan to the contrary, the rights and
obligations under this Section and under Sections 7 and 12 will survive any
termination or expiration of the Plan or the termination of an Executive’s
employment following a Change of Control for any reason whatsoever.

6. Funding Upon Potential Change of Control.

(a) Upon the earlier to occur of (i) a Change of Control or (ii) a declaration
by the Board of Directors of CSA that a Change of Control is imminent, the
Company shall promptly pay, to the extent it has not previously done so, and in
any event within five (5) business days after such Change of Control (or on such
fifth business day if the Board has declared that a Change of Control is
imminent), a sum equal to the present value on the date of the Change of Control
(or on such fifth business day if the Board of Directors of

 

6



--------------------------------------------------------------------------------

CSA has declared that a Change of Control is imminent) of the payments to be
made to the Executives under the provisions of Sections 5 and 7 (to the extent
calculable at such time) hereof, which shall be transferred to National City
Bank or its successor (the “Trustee”) and added to the principal of a grantor
“rabbi” trust (the “Trust”) to be established pursuant to an agreement between
the Company and the Trustee (the “Trust Agreement”), which Trust Agreement shall
become irrevocable upon the Change of Control; provided that in the event of the
Change of Control with respect to one or more Executives described in the second
to last sentence of the definition of Change of Control (i.e., a sale of all or
substantially all of the assets of the business or division in which such
Executive was principally engaged), the Company’s funding obligation shall be
limited to the payments to be made to the affected Executives. Notwithstanding
the foregoing, the Company shall not be obligated to fund the Trust if such
funding obligation would violate Code Section 409A.

(b) Any payments of compensation, pension, severance or other benefits by the
Trustee pursuant to the Trust Agreement shall, to the extent thereof, discharge
the Company’s obligation to pay compensation, pension, severance and other
benefits hereunder, it being the intent of the Company that assets in such Trust
be held as security for the Company’s obligation to pay compensation, pension,
severance and other benefits under this Agreement.

7. Certain Additional Payments by the Company.

(a) Anything in the Plan to the contrary notwithstanding, in the event that it
shall be determined (as hereafter provided) that following, and as a result of,
a Change of Control, any payment or distribution by the Company to or for the
benefit of an Executive, whether paid or payable or distributed or distributable
pursuant to the terms of the Plan or otherwise pursuant to or by reason of any
other agreement, policy, plan, program or arrangement, including without
limitation any stock option, performance share, performance unit, stock
appreciation right or similar right, or the lapse or termination of any
restriction on, or the vesting or exercisability of, any of the foregoing (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code by reason of being considered “contingent on a change of ownership or
control” of the Company, within the meaning of Section 280G of the Code or to
any similar tax imposed by state or local law, or any interest or penalties with
respect to such tax (such tax or taxes, together with any such interest and
penalties, being hereafter collectively referred to as the “Excise Tax”), then
the Executive shall be entitled to receive an additional payment or payments
(collectively, a “Gross-Up Payment”); provided, however, that no Gross-up
Payment shall be made with respect to the Excise Tax, if any, attributable to
(i) any incentive stock option (“ISO”), as defined by Section 422 of the Code
(or any successor provision thereto) granted prior to the execution of the Plan
where the addition of a Gross-Up Payment would cause the ISO to lose such
status, or (ii) any stock appreciation or similar right, whether or not limited,
granted in tandem with any ISO described in clause (i). The Gross-Up Payment
shall be in an amount such that, after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payment.

 

7



--------------------------------------------------------------------------------

(b) Subject to the provisions of Subsection (f) of this Section, all
determinations required to be made under this Section, including whether an
Excise Tax is payable by the Executive and the amount of such Excise Tax and
whether a Gross-Up Payment is required to be paid by the Company to the
Executive and the amount of such Gross-Up Payment, if any, shall be made by the
accounting firm serving as the Company’s independent public accountants
immediately prior to the Change of Control (the “Accounting Firm”). The Company
shall direct the Accounting Firm to submit its determination and detailed
supporting calculations to both the Company and the Executive within thirty
(30) calendar days after the date of the Executive’s termination, if applicable,
and any such other time or times as may be requested by the Company or the
Executive. If the Accounting Firm determines that any Excise Tax is payable by
the Executive, the Company shall pay the required Gross-Up Payment to the
Executive at the same time as the lump sum Severance Pay is paid as provided in
Exhibit B, or if earlier, coincident with or immediately following the date the
Executive remits such Excise Tax to the Internal Revenue Service. If the
Accounting Firm determines that no Excise Tax is payable by the Executive, it
shall, at the same time as it makes such determination, furnish the Company and
the Executive an opinion that the Executive has substantial authority not to
report any Excise Tax on his federal, state or local income or other tax return.
As a result of the uncertainty in the application of Section 4999 of the Code
and the possibility of similar uncertainty regarding applicable state or local
tax law at the time of any determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (an “Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts or fails
to pursue its remedies pursuant to Subsection (f) of this Section and the
Executive thereafter is required to make a payment of any Excise Tax, the
Executive shall direct the Accounting Firm to determine the amount of the
Underpayment that has occurred and to submit its determination and detailed
supporting calculations to both the Company and the Executive promptly as
possible. Any such Underpayment shall be promptly paid by the Company to, or for
the benefit of, the Executive coincident with or promptly following the date the
Executive remits such Excise Tax to the Internal Revenue Service.

(c) The Company and the Executive shall each provide the Accounting Firm access
to and copies of any books, records and documents in the possession of the
Company or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by Subsection (b) of this Section. Any determination by the
Accounting Firm as to the amount of the Gross-Up Payment shall be binding upon
the Company and the Executive.

(d) The federal, state and local income or other tax returns filed by the
Executive shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
the Executive. The Executive shall make proper payment of the amount of any
Excise Tax and Gross-Up

 

8



--------------------------------------------------------------------------------

Payment, and at the request of the Company, provide to the Company true and
correct copies (with any amendments) of his federal income tax return as filed
with the Internal Revenue Service and corresponding state and local tax returns,
if relevant, as filed with the applicable taxing authority, and such other
documents reasonably requested by the Company, evidencing such payment. If prior
to the filing of the Executive’s federal income tax return, or corresponding
state or local tax return, if relevant, the Accounting Firm determines that the
amount of the Gross-Up Payment should be reduced, the Executive shall within
five (5) business days pay to the Company the amount of such reduction.

(e) The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by Subsection (b) of this
Section shall be borne by the Company. If such fees and expenses are initially
paid by the Executive, the Company shall reimburse the Executive the full amount
of such fees and expenses within ten (10) business days after receipt from the
Executive of a statement therefor and reasonable evidence of his payment
thereof.

(f) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service or any other taxing authority that, if successful,
would require the payment by the Company of a Gross-Up Payment. Such
notification shall be given as promptly as practicable but no later than ten
(10) business days after the Executive actually receives notice of such claim
and the Executive shall further apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid (in each case, to the
extent known by the Executive). The Executive shall not pay such claim prior to
the earlier of (i) the expiration of the 30-calendar-day period following the
date on which he gives such notice to the Company and (ii) the date that any
payment of amount with respect to such claim is due. If the Company notifies the
Executive in writing prior to the expiration of such period that it desires to
contest such claim, the Executive shall:

(A) provide the Company with any written records or documents in his possession
relating to such claim reasonably requested by the Company;

(B) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney competent in respect of the subject matter and reasonably selected by
the Company;

(C) cooperate with the Company in good faith in order to effectively contest
such claim; and

(D) permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such

 

9



--------------------------------------------------------------------------------

contest and shall indemnify and hold harmless the Executive, on an after-tax
basis, for and against any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
subsection, the Company shall control all proceedings taken in connection with
the contest of any claim contemplated by this subsection and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim
(provided, however, that the Executive may participate therein at his own cost
and expense) and may, at its option, either direct the Executive to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay the tax claimed and sue for a refund, the
Company shall, coincident with the Executive’s payment to the Internal Revenue
Service, pay the amount of such payment to the Executive, which payment shall be
treated as an “advance” made on an interest-free basis and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income or other tax, including interest or penalties with respect thereto,
imposed with respect to such payment; and provided further, however, that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which the contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of any such contested claim shall be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder and the Executive
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.

(g) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Subsection (f) of this Section, the Executive receives any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Subsection (f) of this Section) promptly pay
to the Company the amount of such refund (together with any interest paid or
credited thereon after any taxes applicable thereto). If, after the receipt by
the Executive of an amount advanced by the Company pursuant to Section (f) of
this Section, a determination is made that the Executive shall not be entitled
to any refund with respect to such claim and the Company does not notify the
Executive in writing of its intent to contest such denial or refund prior to the
expiration of thirty (30) calendar days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of any such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid by the Company to the Executive pursuant to this
Section.

8. No Mitigation Obligation. The Company hereby acknowledges that it will be
difficult and may be impossible for an Executive to find reasonably comparable
employment following his termination of employment with the Company and that the
non-competition agreement required by Section 10 will further limit the
employment opportunities for an

 

10



--------------------------------------------------------------------------------

Executive. Accordingly, the provision of Severance Compensation by the Company
to an Executive in accordance with the terms of the Plan is hereby acknowledged
by the Company to be reasonable, and an Executive will not be required to
mitigate the amount of any payment provided for in the Plan by seeking other
employment or otherwise, nor will any profits, income, earnings or other
benefits from any source whatsoever create any mitigation, offset, reduction or
any other obligation on the part of an Executive hereunder or otherwise, except
as expressly provided in Section 1(d) of Exhibit B.

9. Certain Payments not Considered for Other Benefits, etc. The Gross-up
Payment, legal fee and expense reimbursement provided under Sections 7 and 12
and reimbursements for outplacement counseling provided under Section 1(g) of
Exhibit B will not be included as earnings for the purpose of calculating
contributions or benefits under any employee benefit plan of the Company.

10. Confidentiality; Confidential Information; Non-competition. Receipt of
Severance Compensation by an Executive is conditioned upon the Executive
executing and delivering to the Company a confidentiality and non-compete
agreement substantially in the form provided in Exhibit C for the period
specified on Exhibit B.

11. Release. Receipt of Severance Compensation by an Executive is conditioned
upon the Executive executing and delivering to the Company a release
substantially in the form provided in Exhibit D, and not revoking such release
prior to the revocation period provided therein.

12. Legal Fees and Expenses. It is the intent of the Company that each Executive
not be required to incur legal fees and the related expenses associated with the
interpretation, enforcement or defense of his rights under the Plan by
litigation or otherwise (including making a claim pursuant to the provisions of
Section 20(d)) because the cost and expense thereof would substantially detract
from the benefits intended to be extended to each Executive hereunder.
Accordingly, if it should appear to an Executive that the Company has failed to
comply with any of its obligations under the Plan or in the event that the
Company or any other person takes or threatens to take any action to declare the
Plan void or unenforceable, or institutes any litigation or other action or
proceeding designed to deny, or to recover from, the Executive the benefits
provided or intended to be provided to the Executive hereunder, the Company
irrevocably authorizes the Executive from time to time to retain counsel of his
choice, at the expense of the Company as hereafter provided, to advise and
represent the Executive in connection with any such interpretation, enforcement
or defense. Notwithstanding any existing or prior attorney-client relationship
between the Company and such counsel, the Company irrevocably consents to the
Executive’s entering into an attorney-client relationship with such counsel, and
in that connection the Company and the Executive agree that a confidential
relationship will exist between the Executive and such counsel. Without respect
to whether the Executive prevails, in whole or in part, in connection with any
of the foregoing, the Company will pay and be solely financially responsible for
any and all attorneys’ and related fees and expenses incurred by the Executive
in connection with any of the foregoing; provided that, in regard to such
matters, the Executive has not acted in bad faith or with no colorable claim of
success.

 

11



--------------------------------------------------------------------------------

13. Employment Rights. Nothing expressed or implied in the Plan shall create any
right or duty on the part of the Company or an Executive to have the Executive
remain in the employment of the Company at any time prior to or following a
Change of Control. Any termination of employment of the Executive or the removal
of the Executive from the office or position in the Company prior to a Change of
Control but following the commencement of any discussion with any third person
that ultimately results in a Change of Control shall be deemed to be a
termination or removal of the Executive after a Change of Control for all
purposes of the Plan. Each Executive covered by this Plan expressly acknowledges
that he is either party to an employment agreement with the Company or an
employee at will, and that the Company may terminate him at any time prior to a
Change of Control.

14. Withholding of Taxes. The Company or its Affiliate may withhold from any
amounts payable under the Plan all federal, state, city or other taxes as shall
be required pursuant to any law or government regulation or ruling.

15. Successors and Binding Effect.

(a) The Company will require any successor, (including without limitation any
persons acquiring directly or indirectly all or substantially all of the
business and/or assets of the Company, whether by purchase, merger,
consolidation, reorganization or otherwise, and such successor shall thereafter
be deemed the Company and the Employer for the purposes of the Plan), to
expressly or by operation of law assume and agree to perform the obligations
under the Plan in the same manner and to the same extent the Company and the
Employer would be required to perform if no such succession had taken place;
provided that the assignment of this Plan shall not affect whether a Change of
Control has occurred. The Plan shall be binding upon and inure to the benefit of
the Company and any successor to the Company, but shall not otherwise be
assignable, transferable or delegable by the Company.

(b) The rights under the Plan shall inure to the benefit of and be enforceable
by each Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees and/or legatees.

(c) The rights under the Plan are personal in nature and neither the Company nor
any Executive shall, without the consent of the other, assign, transfer or
delegate the Plan or any rights or obligations hereunder except as expressly
provided in this Section. Without limiting the generality of the foregoing, an
Executive’s right to receive payments hereunder shall not be assignable,
transferable or delegable, whether by pledge, creation of a security interest or
otherwise, other than by a transfer by his or her will or by the laws of descent
and distribution and, in the event of any attempted assignment or transfer
contrary to this Section, the Company shall have no liability to pay any amount
so attempted to be assigned, transferred or delegated.

(d) The obligation of the Company to make payments and/or provide benefits
hereunder shall represent an unsecured obligation of the Company.

 

12



--------------------------------------------------------------------------------

(e) The Company recognizes that each Executive will have no adequate remedy at
law for breach by the Company of any of the agreements contained herein and, in
the event of any such breach, the Company hereby agrees and consents that each
Executive shall be entitled to a decree of specific performance, mandamus or
other appropriate remedy to enforce performance of obligations of the Company
under the Plan.

16. Governing Law. All matters affecting this Plan, including the validity,
interpretation, construction and performance of the Plan shall be governed by
the laws of the State of Michigan, without giving effect to the principles of
conflict of laws of such State.

17. Validity. If any provisions of the Plan or the application of any provision
hereof to any person or circumstance is held invalid, unenforceable or otherwise
illegal, the remainder of the Plan and the application of such provision to any
other person or circumstances shall not be affected, and the provision so held
to be invalid, unenforceable or otherwise illegal shall be reformed to the
extent (and only to the extent) necessary to make it enforceable, valid and
legal.

18. Headings. The headings in the Plan are for convenience of reference only and
do not define, limit or describe the scope or intent of the Plan or any part
hereof and shall not be considered in any construction hereof.

19. Construction. The masculine gender, where appearing in the Plan, shall be
deemed to include the feminine gender and the singular shall be deemed to
include the plural, unless the context clearly indicates to the contrary.

20. Administration of the Plan.

(a) In General: The Plan shall be administered by the Company, which shall be
the named fiduciary under the Plan.

(b) Delegation of Duties: The Company may delegate any of its administrative
duties, including, without limitation, duties with respect to the processing,
review, investigation, approval and payment of Severance Pay and Gross-Up
Payments, to named administrator or administrators.

(c) Regulations: The Company shall promulgate any rules and regulations it deems
necessary in order to carry out the purposes of the Plan or to interpret the
terms and conditions of the Plan; provided, however, that no rule, regulation or
interpretation shall be contrary to the provisions of the Plan.

(d) Claims Procedure: Subject to the provisions of Section 7, the Company shall
determine the rights of any employee of the Company to any Severance
Compensation or a Gross-up Payment hereunder. Any employee or former employee of
the Company who believes that he has not received any benefit under the Plan to
which he believes he is entitled, may file a claim in writing with the General
Counsel of the Company (or the Secretary, in the case the Executive is the
General Counsel). The Company shall, no later than 90 days after the receipt of
a claim, either allow or deny the

 

13



--------------------------------------------------------------------------------

claim by written notice to the claimant. If a claimant does not receive written
notice of the Company’s decision on his claim within such 90-day period, the
claim shall be deemed to have been denied in full.

A denial of a claim by the Company, wholly or partially, shall be written in a
manner calculated to be understood by the claimant and shall include:

(i) the specific reason or reasons for the denial;

(ii) specific reference to pertinent Plan provisions on which the denial is
based;

(iii) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv) an explanation of the claim review procedure.

A claimant whose claim is denied (or his duly authorized representative) may,
within thirty (30) days after receipt of denial of his claim, request a review
of such denial by the Company by filing with the Secretary of the Company (or
the General Counsel, in the case the Executive is the Secretary) a written
request for review of his claim. If the claimant does riot file a request for
review with the Company within such 30-day period, the claimant shall be deemed
to have acquiesced in the original decision of the Company on his claim. If a
written request for review is so filed within such 30-day period, the Company
shall conduct a full and fair review of such claim.

During such full review, the claimant shall be given the opportunity to review
documents that are pertinent to his claim and to submit issues and comments in
writing. The Company shall notify the claimant of its decision on review within
sixty (60) days after receipt of a request for review. Notice of the decision on
review shall be in writing. If the decision on review is not furnished to the
claimant within such 60-day period, the claim shall be deemed to have been
denied on review.

(e) Requirement of Receipt. Upon receipt of any Severance Compensation or a
Gross-up Payment hereunder, the Company reserves the right to require any
Executive to execute a receipt evidencing the amount and payment of such
Severance Compensation and/or Gross-up Payment.

21. Amendment and Termination. The Company reserves the right, except as
hereinafter provided, at any time and from time to time, to amend, modify, or
change the Plan and/or any Committee Action, including any Exhibit thereto;
provided, however, that any such amendment, modification, change or termination
that adversely affects the rights of any Executive under the Plan may not be
made without the written consent of any such Executive. Notwithstanding the
foregoing, the Company may amend the Plan as necessary to comply with
Section 409A of the Code without obtaining the consent of an Executive. The
Company may terminate the Plan only as provided in Section 2.

 

14



--------------------------------------------------------------------------------

22. Other Plans, etc. If the terms of this Plan are inconsistent with the
provisions of any other plan, program, contract or arrangement of the Company,
to the extent such plan, program, contract or arrangement may be amended by the
Company, the terms of the Plan will be deemed to so amend such plan, program,
contract or arrangement, and the terms of the Plan will govern.

 

15



--------------------------------------------------------------------------------

EXHIBIT A

COOPER-STANDARD AUTOMOTIVE INC.

CHANGE OF CONTROL SEVERANCE PLAN

List of Participants

 

CHAIRMAN:   James S. McElya CHIEF EXECUTIVE OFFICER:   Edward A. Hasler

MEMBERS OF THE OPERATIONS GROUP

Larry J. Beard

Allen J. Campbell

Keith D. Stephenson

Michael C. Verwilst

MEMBERS OF THE MANAGEMENT GROUP

Kimberly L. Dickens

Timothy W. Hefferon

Brian O’Loughlin

Helen T. Yantz

 

16



--------------------------------------------------------------------------------

EXHIBIT B

COOPER-STANDARD AUTOMOTIVE INC.

CHANGE OF CONTROL SEVERANCE PLAN

Severance Compensation

1. Severance Pay. Each Executive whose employment is terminated pursuant to
Section 4(b) or who terminates his employment pursuant to Section 4(c) shall,
subject to the provisions of paragraph 4 of this Exhibit B, receive Severance
Pay from the Company as follows:

(a) a single lump sum cash payment within five (5) days following the expiration
of the revocation period provided for in Exhibit D equal to the Executive’s then
current Base Pay;

(b) a pro rata portion of any annual bonus or long-term cash incentive
compensation, if any, that Executive would have been entitled to receive in
respect of such year based upon the percentage of the fiscal year that shall
have elapsed through the date of Executive’s termination of employment, payable
when such annual bonus or long-term cash incentive would have otherwise been
payable had Executive’s employment not terminated;

(c) a single lump sum cash payment within five (5) days following the expiration
of such revocation period, or if later, within ten (10) business days after such
termination, equal to three (3) (for the Chairman), two (2) (for the Chief
Executive Officer and members of the Operations Group), one (1) (for members of
the Management Group) or the multiple set forth in a Committee Action (for any
other Executive) times the sum of the Executive’s (i) Base Pay plus (ii) target
annual incentive cash compensation for the year prior to the Change of Control;

(d) a single lump sum cash payment within five (5) days following the expiration
of such revocation period, or if later, within ten (10) business days after such
termination, equal to the actuarial equivalent of the excess of (1) the
retirement pension (determined as a straight line annuity commencing at age
sixty-five (65) or the first of the month following the Executive’s termination
of employment, whichever is later) which he would have accrued under the terms
of the Retirement Plans in which he was participating (without regard to any
amendment to such Retirement Plans or other pension benefit program described
herein after the date of the Change of Control), determined as if the Executive
were fully vested thereunder and had accumulated (after the date of termination)
thirty-six (36) additional months (for the Chairman), twenty-four
(24) additional months (for the Chief Executive Officer and members of the
Operations Group), twelve (12) additional months (for members of the Management
Group)(or, if greater, the number of months remaining in the Severance Period)
of service credit thereunder at his highest rate of annual pensionable
compensation (as determined pursuant to the terms of the Retirement Plans)
during any calendar year for the five (5) years immediately preceding the date
of termination, over (2) the retirement pension

 

17



--------------------------------------------------------------------------------

(determined as a straight life annuity commencing at age sixty-five (65) or the
first of the month following the Executive’s termination of employment,
whichever is later) which Executive had then accrued pursuant to the provisions
of such Retirement Plans. For purposes of this paragraph, “actuarial equivalent”
shall be determined using all of the same mortality, interest rate and other
methods and assumptions as are used from time to time to determine “actuarial
equivalence” for lump sum benefits under the applicable Retirement Plan;

(e) for thirty-six (36) months (for the Chairman) and twenty-four (24) months
(for the Chief Executive Officer and other Executives) following his date of
termination, the Company shall arrange to provide Executive with life and health
insurance benefits substantially similar to those to which Executive and
Executive’s eligible dependents were entitled immediately prior to his
termination. Any benefit elections pertaining to Executive during such period
shall be consistent with the elections in effect for Executive immediately prior
to his termination. If and to the extent that any benefit described in this
paragraph (e) is not or cannot be paid or provided under any policy, plan,
program or arrangement of the Company, then the Company will itself pay or
provide for the payment to Executive and Executive’s covered dependents, of such
benefits along with, in the case of any benefits described in this paragraph
(e) that is subject to tax because it is not or cannot be paid or provided under
any such policy, plan, program or arrangement of the Company or any affiliated
employer, an additional amount (the “Tax Payment”) such that after payment by
Executive or Executive’s dependents or beneficiaries, as the case may be, of all
taxes so imposed, the recipient retains an amount equal to such taxes; provided,
however, that (i) such benefit must have been non-taxable to Executive during
his employment or (ii) such benefit must have been taxable to Executive during
his active employment but Executive must have been reimbursed for all taxes so
imposed. The Tax Payment shall be paid in the first calendar quarter following
the calendar year to which it pertains. Notwithstanding the foregoing, or any
other provision of the Company’s health insurance plan, for purposes of
determining the period of continuation coverage to which Executive or any of his
dependents is entitled pursuant to Section 4980B of the Code under the Company’s
medical, dental and other group health plans, or successor plans, Executive’s
“qualifying event” will be the termination of the 36-month or 24-month period,
as applicable, described herein. Benefits otherwise receivable by Executive or
his eligible dependents pursuant to this paragraph (e) shall be reduced to the
extent comparable benefits are actually received by Executive and his eligible
dependents during the remainder of such period following Executive’s
termination, and any such benefits actually received by Executive and his
eligible dependents shall be reported to the Company;

(f) following the end of the period specified in paragraph (e), the Company
shall arrange to provide medical and life insurance coverages to Executive and
his spouse for their lifetimes, and Executive’s dependent children until they
cease to be eligible as “dependents” under the terms of the Company’s plans as
in effect at the time of the Change of Control (e.g., as a result of reaching
age 19) substantially equivalent (taking into account Medicare benefits to which
they may become entitled) to those provided to Executive, his spouse and
dependents under the Company’s employee plans based on Executive’s elections in
effect immediately preceding the Change of Control, and at a

 

18



--------------------------------------------------------------------------------

cost to Executive, his spouse and dependent children not greater that the costs
pertaining to them as in effect immediately prior to the Change of Control.
Benefits otherwise receivable by Executive or his eligible dependents pursuant
to this paragraph (f) shall be reduced to the extent comparable benefits are
actually received by Executive and his eligible dependents during the remainder
of such period following Executive’s termination, and any such benefits actually
received by Executive or his eligible dependents shall be reported to the
Company; and

(g) outplacement services by a firm selected by the Executive so long as such
services are commenced within twelve (12) months following termination and are
completed prior to the end of the second calendar year following the year in
which the Executive’s termination of employment occurs, at the expense of the
Company in a reasonable amount not to exceed the lesser of 15% of the
Executive’s Base Pay or $50,000, payable within thirty (30) days after receipt
of an invoice from the outplacement firm.

2. Non-Compete Period. The non-competition period for each Executive shall be
for so long as the Executive is employed by the Company and continuing for two
(2) years (for the Chairman and Chief Executive Officer and for members of the
Operations Group) and one (1) year (for members of the Management Group) after
the termination of such employment.

3. Offset. Notwithstanding the foregoing, any amounts and benefits payable under
paragraph 1 above shall be reduced, and offset, by the amounts and benefits
payable to Executive as severance or termination benefits under any other
agreements, plans, programs or arrangements of the Company or its Affiliates.

4. Compliance with IRC Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of Executive’s termination of employment, Executive
is a “specified employee” as defined in Section 409A of the Code and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company will defer the commencement of the payment of any such amounts or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Executive) until the date that is six months
following Executive’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A of the Code) and (ii) if any
other payments of money or other benefits due to Executive hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Board, that does not cause such an
accelerated or additional tax. The Executive will be considered to have
terminated employment hereunder for purposes of receiving payments subject to
Section 409A of the Code only if his termination of employment constitutes a
“separation from service” within the meaning of Section 409A of the Code.

 

19



--------------------------------------------------------------------------------

EXHIBIT C

COOPER-STANDARD AUTOMOTIVE INC.

CHANGE OF CONTROL SEVERANCE PAY PLAN

Form of Confidentiality and Non-Compete Agreement

WHEREAS, the Executive’s employment has been terminated in accordance with
Section 4(b) of the Cooper-Standard Automotive Inc. Change of Control Severance
Pay Plan, (the “Plan”) (capitalized terms used herein without definition have
the meanings specified in the Plan); and

WHEREAS, the Executive is required to sign this Confidentiality and Non-Compete
Agreement (“Agreement”) in order to receive the Severance Compensation (as such
term is defined in the Plan) as described in Exhibit B of the Plan and the other
benefits described in the Plan.

NOW THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Executive agrees
as follows:

1. Effective Date of Agreement. This Agreement is effective on the date hereof
and continue in effect as provided herein.

2. Confidentiality; Confidential Information. In consideration of the payments
to be made and the benefits to be received by the Executive pursuant to the
Plan:

(a) Executive acknowledges and agrees that in the performance of his duties as
an employee of the Company or its Affiliates, he was and will continue to be
brought into frequent contact with, had and will continue to have access to, and
became and will continue to become informed of confidential and proprietary
information of the Company and its Affiliates and/or information which is a
trade secret of the Company and/or its affiliates (collectively, “Confidential
Information”), as more fully described in paragraph (b) of this Section.
Executive acknowledges and agrees that the Confidential Information of the
Company and its Affiliates gained by Executive during his association with the
Company and its Affiliates was, is and will be developed by and/or for the
Company and its affiliates through substantial expenditure of time, effort and
money and constitutes valuable and unique property of the Company and its
Affiliates.

(b) The Executive will keep in strict confidence, and will not, directly or
indirectly, at any time, disclose, furnish, disseminate, make available, use or
suffer to be used in any manner any Confidential Information of the Company or
its Affiliates without limitation as to when or how the Executive may have
acquired such Confidential Information (subject to subsection (d). The Executive
specifically acknowledges that Confidential Information includes any and all
information, whether reduced to writing (or in a form from which information can
be obtained, translated, or derived into reasonably usable form), or maintained
in the mind or memory of the Executive and whether compiled or created by the
Company or its Affiliates, which derives independent

 

20



--------------------------------------------------------------------------------

economic value from not being readily known to or ascertainable by proper means
by others who can obtain economic value from the disclosure or use of such
information, that reasonable efforts have been put forth by the Company and its
Affiliates to maintain the secrecy of Confidential Information, that such
Confidential Information is and will remain the sole property of the Company and
its Affiliates, and that any retention (in tangible form) or use by the
Executive of Confidential Information not in the good faith performance of his
duties in the best interest of the Company or, in any case, after the
termination of the Executive’s employment with and services for the Company and
its Affiliates shall constitute a misappropriation of the Company’s Confidential
Information.

(c) The Executive further agrees that he shall return, within ten (10) days of
the effective date of his termination as an employee of the Company and its
Affiliates, in good condition, all property of the Company and its Affiliates
then in his possession, including, without limitation, whether in hard copy or
in any other media (i) property, documents and/or all other materials (including
copies, reproductions, summaries and/or analyses) which constitute, refer or
relate to Confidential Information of the Company or its Affiliates, (ii) keys
to property of the Company or its Affiliates, (iii) files and (iv) blueprints or
other drawings.

(d) The Executive further acknowledges and agrees that his obligation of
confidentiality shall survive until and unless such Confidential Information of
the Company or its Affiliates shall have become, through no fault of the
Executive, generally known to the industry or the Executive is required by law
(after providing the Company with notice and opportunity to contest such
requirement) to make disclosure. The Executive’s obligations under this Section
are in addition to, and not in limitation or preemption of, all other
obligations of confidentiality which the Executive may have to the Company and
its Affiliates under general legal or equitable principles or statutes.

3. Non-Compete. The Executive agrees that he will not, for a period of two
(2) years (for the Chairman and Chief Executive Officer and for members of the
Operations Group) and one (1) year (for members of the Management Group)
following his termination with the Company and its Affiliates, engage in
Competitive Activity.

4. Nonsolicitation. The Executive further agrees that he will not, directly or
indirectly, for a period of two (2) years (for the Chairman and Chief Executive
Officer and for members of the Operations Group) and one (1) year (for members
of the Management Group) following his termination with the Company and its
Affiliates:

(a) induce or attempt to induce customers, business relations or accounts of the
Company or any of its Affiliates to relinquish their contracts or relationships
with the Company or any of its Affiliates; or

(b) solicit, entice, assist or induce other employees, agents or independent
contractors to leave the employ of the Company or any of its Affiliates or to
terminate their engagements with the Company and/or any of its Affiliates or
assist any competitors of the Company or any of its Affiliates in securing the
services of such employees, agents or independent contractors.

 

21



--------------------------------------------------------------------------------

5. Definitions. For purposes of this Agreement, “Competitive Activity” means the
Executive’s participation, without the written consent of any one of the
Chairman, Chief Executive Officer, or Chief Operating Officer (except where
Executive holds any of such positions, in which case the Board shall be required
to provide such written consent), if any, of the Company, in the management of
any business enterprise if such enterprise engages in substantial and direct
competition with the Company or any its Affiliates and such enterprise’s sales
of any product or service competitive with any product or service of the Company
or its Affiliates amounted to 5% of such enterprise’s net sales for its most
recently completed fiscal year and if the Company’s net sales of said product or
service amounted to 5% of, as applicable, the Company’s or its Affiliate’s net
sales for its most recently completed fiscal year. “Competitive Activity” will
not include (i) the mere ownership of 5% or more of securities in any such
enterprise and the exercise of rights appurtenant thereto or (ii) participation
in the management of any such enterprise other than in connection with the
competitive operations of such enterprise.

IN WITNESS WHEREOF, the Executive has executed and delivered this Agreement on
the date set forth below.

 

Dated:  

 

   

 

      [                    ]       Executive

 

22



--------------------------------------------------------------------------------

EXHIBIT D

COOPER-STANDARD AUTOMOTIVE INC.

CHANGE OF CONTROL SEVERANCE PAY PLAN

Form of Release

WHEREAS, the Executive’s employment has been terminated in accordance with
Section 4(b) or Section 4(c) of the Cooper-Standard Automotive Inc. Change of
Control Severance Pay Plan (the “Plan”) (capitalized terms used herein without
definition have the meanings specified in the Plan); and

WHEREAS, the Executive is required to sign this Release in order to receive the
Severance Compensation (as such term is defined in the Plan) as described in
Exhibit B of the Plan and the other benefits described in the Plan.

NOW THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Executive agrees
as follows:

1. This Release is effective on the date hereof and will continue in effect as
provided herein.

2. In consideration of the payments to be made and the benefits to be received
by the Executive pursuant to the Plan, which the Executive acknowledges are in
addition to payments and benefits which the Executive would be entitled to
receive absent the Plan, the Executive, for himself and his dependents,
successors, assigns, heirs, executors and administrators (and his and their
legal representatives of every kind), hereby releases, dismisses, remises and
forever discharges Cooper-Standard Automotive Inc. (“Cooper”), its predecessors,
parents, subsidiaries, divisions, related or Affiliated companies, officers,
directors, stockholders, members, employees, heirs, successors, assigns,
representatives, agents and counsel (the “Company”) from any and all
arbitrations, claims, including claims for attorney’s fees, demands, damages,
suits, proceedings, actions and/or causes of action of any kind and every
description, whether known or unknown, which Executive now has or may have had
for, upon, or by reason of any cause whatsoever (“claims”), against the Company,
including but not limited to:

(a) any and all claims arising out of or relating to Executive’s employment by
or service with the Company and his termination from the Company;

(b) any and all claims of discrimination, including but not limited to claims of
discrimination on the basis of sex, race, age, national origin, marital status,
religion or handicap, including, specifically, but without limiting the
generality of the foregoing, any claims under the Age Discrimination in
Employment Act, as amended, Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act, The Elliott-Larsen Civil Rights
Act, the Michigan Handicappers’ Civil Rights Act, the Michigan Wage Payment Act
(MCLA Section 408.471), the Polygraph Protection Act of 1981, the

 

23



--------------------------------------------------------------------------------

Michigan Whistleblower’s Protection Act (MCLA Section 15.361), the common law of
the State of Michigan,1 and any other applicable state statutes and regulations;
and provided, however, that the foregoing shall not apply to claims to enforce
rights that Executive may have as of the date hereof or in the future under any
of Cooper’s health, welfare, retirement, pension or incentive plans, under any
indemnification agreement between the Executive and Cooper, under Cooper’s
indemnification by-laws, under the directors’ and officers’ liability coverage
maintained by Cooper, under the applicable provisions of the Delaware General
Corporation Law, or that Executive may have in the future under the Plan or
under this Release.

(c) any and all claims of wrongful or unjust discharge or breach of any contract
or promise, express or implied.

3. Executive understands and acknowledges that the Company does not admit any
violation of law, liability or invasion of any of his rights and that any such
violation, liability or invasion is expressly denied. The consideration provided
for this Release is made for the purpose of settling and extinguishing all
claims and rights (and every other similar or dissimilar matter) that Executive
ever had or now may have against the Company to the extent provided in this
Release. Executive further agrees and acknowledges that no representations,
promises or inducements have been made by the Company other than as appear in
the Plan.

4. Executive further agrees and acknowledges that:

(a) The release provided for herein releases claims to and including the date of
this Release;

(b) Executive has been advised by the Cooper to consult with legal counsel prior
to executing this Release, has had an opportunity to consult with and to be
advised by legal counsel of his choice, fully understands the terns of this
Release, and enters into this Release freely, voluntarily and intending to be
bound;

(c) Executive has been given a period of 21 days to review and consider the
terms of this Release prior to its execution and that he may use as much of the
21 day period as he desires; and

(d) Executive may, within 7 days after execution, revoke this Release.
Revocation shall be made by delivering a written notice of revocation to the
General Counsel at Cooper. For such revocation to be effective, written notice
must be actually received by the General Counsel at Cooper (or any successor
thereto) no later than the close of business on the 7th day after Executive
executes this Release. If Executive does exercise his right to revoke this
Release, all of the terms and conditions of the Release shall be of no force and
effect and Cooper shall not have any obligation to make payments or provide
benefits to Executive as set forth in the Plan.

 

1

Insert applicable local law for executives outside of Michigan.

 

24



--------------------------------------------------------------------------------

5. Executive agrees that he will never file a lawsuit or other complaint
asserting any claim that is released in this Release.

6. Executive waives and releases any claim that he has or may have to
reemployment after the date of this Release.

IN WITNESS WHEREOF, the Executive has executed and delivered this Release on the
date set forth below.

 

Dated:  

 

   

 

      [                    ]       Executive

 

25